Per Curiam :
Before the judgment in question was confessed, the copartner*361ship of thfe defendants had been dissolved, and all the interest of Beck in the assets transferred to his late copartner. Thereafter the latter could not confess a judgment against Beck. The judgment, however, was good against the party confessing it. The property which he acquired from his late copartner had ceased to be partnership property, yet it was, nevertheless, liable to sale on execution against him as fully as if the execution had gone against both of them. There was no error in striking off the judgment as against Beck, nor is there any error covered by the other assignments.
Judgment affirmed.